DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the exothermic process is an exothermic crystallization of a supersaturated solution. However, in claim 8 from which claim 13 depends, it was already required that the exothermic process of a rehydration of a dehydrated salt. Therefore, it is unclear if the crystallization of a supersaturated solution is an alternative or in addition to the rehydration of salt already recited in claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabei et al. (US 4,899,910, as referenced in the IDS).
With regard to claim 15, Tabei discloses An auto-injector device (Fig. 1 and 2) comprising: a medicament reservoir (1); a stopper (6) for expelling a medicament out of the medicament reservoir; a driving element (8), formed from a shape memory alloy, which has a first configuration (Fig. 1) and a second configuration (Fig. 2) and is configured to change shape from the first configuration to the second configuration when a temperature of the driving element is raised above a shape change temperature, so as to drive the stopper through the medicament reservoir (as shown in Fig. 2); and a heating mechanism (9) configured to actively heat the driving element, wherein the heating mechanism is a chemical heating element configured to generate heat through an exothermic process, wherein the exothermic process is an exothermic crystallization of a supersaturated solution (Col 3, lines 16-55).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarello et al. (US 4,518,384) in view of Salahieh et al. (US 2011/0257622 A1) 

With regard to claim 1, Tarello discloses An auto-injector device (Fig. 18 and 19) comprising: a medicament reservoir (418); a stopper (430) for expelling a medicament out of the medicament reservoir; a driving element (488), formed from a shape memory alloy (nitonal material 488), which has a first configuration and a second configuration and is configured to change shape from the first configuration to the second configuration when a temperature of the driving element is raised above a shape change temperature (col 14, lines 23-32), so as to drive the stopper through the medicament reservoir (Col 14, lines 23-53); and a heating mechanism (492/496)configured to actively heat the driving element, wherein the heating mechanism is a chemical heating element configured to generate heat through an exothermic process (batteries are powered through chemical process which in turn heats element 492 that provides exothermic heat to the coil 488).
However, Tarello does not disclose the exothermic process being rehydration of a dehydrated salt. 
Salahieh teaches that an exothermic process in order to provide heat may be the rehydration of salt ([0048]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the exothermic heating process of Tarello with the rehydration of salt as taught by Salahieh because the substitution of one heating process for another is well-known in the art and does not alter the overall function of the device and provides the same purpose of heating ([0048]).  

With regard to claim 2, Tarello discloses wherein the first configuration of the driving element is a compressed coil shape (Col 14, lines 23-53), and the second configuration of the driving element is an expanded coil shape (Col 14, lines 23-53).
With regard to claim 3, Tarello discloses wherein the shape memory alloy is a nickel-titanium alloy (Col 14, lines 23-32).
With regard to claim 4, Tarello disclose further comprising a medicament (420) which is retained in the medicament reservoir and is arranged to be expelled from the medicament reservoir by the stopper.
With regard to claim 8, Tarello discloses A method of operating an injection device, comprising: heating a driving element formed from a shape memory alloy (col 14, lines 23-53), using a chemical heating element (batteries are powered through chemical process which in turn heats element 492 that provides exothermic heat to the coil 488) configured to generate heat through an exothermic process; wherein the driving element has a first configuration and a second configuration and is configured to change shape from the first configuration to the second configuration when a temperature of the driving element is raised above a shape change temperature (Col 14, lines 23-53, see Fig. 18 and 19 coil 488), so as to drive a stopper (430) through a medicament reservoir (418) and expel a medicament (420) out of the medicament reservoir.
However, Tarello does not disclose the exothermic process being rehydration of a dehydrated salt. 
Salahieh teaches that an exothermic process in order to provide heat may be the rehydration of salt ([0048]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the exothermic heating process of Tarello with the rehydration of salt as taught by Salahieh because the substitution of one heating process for another is well-known in the art and does not alter the overall function of the device and provides the same purpose of heating ([0048]).  
With regard to claim 9, Tarello discloses wherein heating the driving element comprises causing the driving element to lengthen (col 14, lines 23-53, the coil 488 expands and lengthens thereby pushing the disk 482 distally).
With regard to claim 10, Tarello discloses wherein heating the driving element comprises heating the driving element in response to activation of a dispense mechanism of the injection device (Col 14, lines 23-53, trigger 494 activates the injection in order to begin heating of element 492).


Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarello et al. (US 4,518,384) in view of Barone, JR (US 2015/0045763 A1). 

With regard to claim 15, Tarello discloses An auto-injector device (Fig. 18 and 19) comprising: a medicament reservoir (418); a stopper (430) for expelling a medicament out of the medicament reservoir; a driving element (488), formed from a shape memory alloy (nitonal material 488), which has a first configuration and a second configuration and is configured to change shape from the first configuration to the second configuration when a temperature of the driving element is raised above a shape change temperature (col 14, lines 23-32), so as to drive the stopper through the medicament reservoir (Col 14, lines 23-53); and a heating mechanism (492/496)configured to actively heat the driving element, wherein the heating mechanism is a chemical heating element configured to generate heat through an exothermic process (batteries are powered through chemical process which in turn heats element 492 that provides exothermic heat to the coil 488).
However, Tarello does not disclose crystallization of a super saturated solution. 
Barone teaches a compartment ([92, [0042]) as a heating element that works to provide exothermic heat. Barone further teaches the heating element heating by an exothermic process that includes exothermic crystallization of a supersaturated solution ([0042]). This heating element could be used in place of the heating element in Tarello.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tarello with the heating element as taught by Barone for the purpose of substituting one type of heating element for another that would constitute a simple substitution of well-known techniques in the art ([0042]). 
With regard to claim 16, Tarello discloses the claimed invention except for crystallization of a supersaturated solution. 
Barone teaches a surface (a surface on 96) configured to contact the supersaturated solution (94) to cause the exothermic crystallization of the superstaturated solution.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tarello with the heating element as taught by Barone for the purpose of substituting one type of heating element for another that would constitute a simple substitution of well-known techniques in the art ([0042]). 
With regard to claim 17, Tarello discloses the claimed invention except for a supersaturated solution. 
Barone teaches a dispense member (96) operable by the user ([0042], ruptured by user) to cause the driving element to drive the stopper through the medicament reservoir, the dispense member comprising the surface (see Fig. 4). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tarello with the heating element as taught by Barone for the purpose of substituting one type of heating element for another that would constitute a simple substitution of well-known techniques in the art ([0042]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,058,819 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 15 recite similar subject matter as that of claim 1 of U.S. Patent No. 11,058,819 B2 including a medicament reservoir, a stopper for expelling the medicament, a driving element formed as a shape memory alloy having a first and second configuration that is driven by a change in temperature and a heating mechanism to actively heat the driving mechanism. Further, claim 8 provides a method similar to claim 6 of U.S. Patent No. 11,058,819 B2, both requiring heating a driving element made of shape memory alloy and the driving element having firt and second configurations to move a stopper through a medicament reservoir. 
Further dependent claims of the present invention recite similar subject matter to dependent claims of U.S. Patent No. 11,058,819 B2 as outlind below. 
Present Invention
U.S. Patent No. 11,058,819 B2
2
2
3
4
4
5
5
1
6
8
7
3
11
6
12
7






Allowable Subject Matter
Claims 5-7, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the Double Patenting Rejection and 112 rejections.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783